Richaedson, Judge:
The protests enumerated in the schedule of protests annexed hereto were submitted to the court for decision upon a stipulation which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked YP by Commodity Specialist Vincent Phipps on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, and assessed with duty at 11.5 per centum ad valorem within item 692.35, TSUS, consist of tractor parts which are claimed to be free of duty within item 692.30, TSUS.
That said merchandise is in fact parts of tractors which are suitable for agricultural use and are not provided for within item 692.40, TSUS.
That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid and abandoned as to all other items.
Accepting this stipulation as evidence of the facts, we hold that the claims in the protests herein that the items of merchandise marked “A” and initialed YP by Commodity Specialist Vincent Phipps on the invoices covered by said protests are free of duty under the provisions of item 692.30 of the Tariff Schedules of the United States, are sustained. As to all other claims and merchandise, the protests having been abandoned, are overruled.
Judgment will be entered accordingly.